          Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
                              Plaintiff,              §
                                                      §
v.                                                    §           CASE NO. 7:20-CV-403
                                                      §
0.604 ACRES OF LAND, MORE OR LESS,                    §
SITUATE IN STARR COUNTY, STATE                        §
OF TEXAS; AND ARGUS RESOURCES,                        §
INC., et al.,                                         §
                                                      §
                            Defendants.               §


                           JOINT DISCOVERY/CASE MANAGEMENT
                                  PLAN UNDER F.R.C.P. 26(f)


     1.     State when and in what manner the parties conferred as required by Rule 26(f),
            and identify the counsel and/or parties who participated in the conference.

            Pursuant to Rule 26(f) Federal Rules of Civil Procedure, AUSA J. Parker Gochenour
            conferred via phone with Mr. Victor Canales, counsel for Balbina Prado, on March 15,
            2021. It should be noted for the court that Balbina Prado has indicated that she “speaks
            for and represents the interests for all her siblings” who are also interested parties on
            Schedule G.

            The United States has been unable to continue to confer with Mr. Canales regarding
            this case management plan after numerous emails and phone calls from March 15,
            2021 through April 23, 2021. The United States will serve Balbina Prado via personal
            service as her address is known. The United States already attempted to serve Balbina
            Prado on April 13, 2021 but was unsuccessful. The United States will serve
            Defendants, Esperanza Rodriguez, Zulema Rodriguez, Higinio G. Rodriguez, Efrain
            Rodriguez, Juan Manuel Rodriguez, Israel Rodriguez and the Unknown Heirs of
            Higinio Rodriguez by publication in accordance with Fed. R. Civ. P. 71.1(d)(3)(B).
            The United States has already effectuated service on the heirs of Geronimo Hinojosa
            as publication commenced on February 12, 2021 and was completed on February 26,
            2021. See Docket No. 14. As of the filing of this Joint Discovery/Case Management
            Plan, no defendant has expressed interest in participating in the drafting of this case
            management plan.



                                                  Page 1 of 9
                                    Joint Discovery/Case Management Plan
          Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 2 of 9




            The United States received and filed a Disclaimer for Argus Resources, Inc. on
            December 14, 2020 and the court subsequently dismissed them on December 15, 2020.

     2.     State whether each party represents that it has made the initial disclosures required
            by FRCP 26(a). If not, describe the arrangements that have been made to complete
            such disclosures.

            Parties will provide initial disclosures pursuant to Rule 26(a)(1)(A) on or before March
            31, 2021 pursuant to Rule 26(a)(1)(C). Disclosures made by the United States will be
            based on plans prior to the Executive Order issued by President Biden.

     3.     List by case number and court any cases related to this one that are pending in any
            state or federal court and describe how they are related.

            None at this time.

4.        Briefly describe what this case is about.
            This is a civil action brought by the United States of America under the power of eminent
            domain through a Declaration of Taking at the request of the Secretary of the Department
            of Homeland Security, through the Acquisition Program Manager, Wall Program
            Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
            Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security,
            for the taking of property to construct, install, operate and maintain roads, fencing,
            vehicle barriers, security lighting, cameras, sensors and related structure designed to help
            secure the United States/Mexico border with the state of Texas under the power of
            eminent domain through a Declaration of Taking and for the determination and award
            of just compensation to the owners and parties in interest.

5.        Specify the allegation of federal jurisdiction.

          Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
          U.S.C. §1358.

6.        Name the parties who disagree with the jurisdictional allegations and state their
          reasons.

          None.

7.        List anticipated additional parties that should be included, when they can be added,
          and by which parties desires their inclusion.

          None.

8.        List anticipated interventions.

          None.

                                                  Page 2 of 9
                                    Joint Discovery/Case Management Plan
       Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 3 of 9




9.      Describe any class-action issues.

        None.

10.    Describe the discovery plan proposed by the parties, including:

       A. What changes should be made in the timing, form or requirement
            for disclosures under Rule 26(a)?
            None.

       B. When and to whom the plaintiff anticipates it may send interrogatories?
            Should plans for use of the property continue as stated in Schedule B of the
            Declaration of Taking, the United States anticipates sending interrogatories to the
            Property Owners after the entry of this Court’s scheduling order.

      C. When and to whom the defendant anticipates it may send interrogatories?

         Based on the United States' communications with the Defendants, the Defendants do not
         anticipate participating in discovery at this time.

      D. Of whom and by when the plaintiff anticipates taking oral depositions?

            Should plans for use of the property continue as stated in Schedule B of the
            Declaration of Taking, the United States anticipates taking oral depositions of the
            Property Owners’ fact witnesses and other relevant witnesses prior to the end of the
            discovery period, assuming no delays in written discovery and subpoenas, if any.

        E. Of whom and by when the defendant anticipates taking oral depositions?

            Based on the United States' communications with the Defendants, the Defendants do not
            anticipate participating in discovery at this time.


        F. When the plaintiff (or the party with the burden of proof on an issue) will be
            able to designate experts and provide the reports required by Rule 26(a)(2)(B),
            and when the opposing party will be able to designate responsive experts and
            provide their reports?

            The Defendants are the parties with the burden of proof. Should plans for use of
            the property continue as stated in Schedule B of the Declaration of Taking, the
            United States would agree, subject to the Court’s approval, to designate experts
            within 180 days of the scheduling order in this case. The United States would
            additionally request that the Court set an additional deadline in its Scheduling

                                              Page 3 of 9
                                Joint Discovery/Case Management Plan
      Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 4 of 9



           Order for rebuttal experts.


      G. List expert depositions the plaintiff (or the party with the burden of proof on
           an issue) anticipates taking and their anticipated completion date. See Rule
           26(a)(2)(B) (expert report)?

           Based on the United States' communications with the Defendants, the Defendants do not
           anticipate participating in discovery at this time.

      H. List expert depositions the opposing party anticipates taking and their
           anticipated completion date. See Rule 26(a)(2)(B) (expert report)?

           The Defendants are the parties with the burden of proof. Should plans for use of the
           property continue as stated in Schedule B of the Declaration of Taking, the United
           States anticipates deposing any experts designated by the Defendants by the end of the
           discovery period as set out by the Court in its Scheduling Order.

      I.   All other matters raised in Rule 26(f).

           Not Applicable.

11.   If the parties have not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

      Parties are in agreement with the proposed discovery plan.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

      On January 20, 2021, President Biden issued an Executive Order pausing the Border Wall
      project for 60 days to assess funding sources and other issues. No discovery has taken
      place to date. The United States is awaiting guidance on whether it will be allowed to
      proceed with this case. The United States has continued efforts to serve all named parties
      and to resolve title issues.

13.   State the date the planned discovery can reasonably be completed.

      Subject to guidance from the Administration as to this condemnation to construct a
      wall/bollard fence on the condemned property, the United States anticipates that discovery
      can be reasonably completed within 9 months after the entry of the Court’s scheduling
      order.

14.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in your Rule 26(f) meeting.

       The parties have been unable to resolve the case due to title issues and the Executive Order
       issued by President Biden on January 20, 2021. The United States has contacted multiple

                                              Page 4 of 9
                                Joint Discovery/Case Management Plan
      Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 5 of 9




       parties included in Schedule G but has not been able to determine title or agree on
       appropriate compensation for the taking with all defendants. At this time, the United States
       anticipates a title hearing will be needed in this case whether the condemnation is allowed
       to proceed or if revestment of the interest acquired becomes an option.

15.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

      Prior to filing suit, between July 2020 and August 2020, the United States Army Corps of
      Engineers (USACE) and/or the Department of Justice (DOJ) participated in discussions
      with numerous defendants regarding the offer to sell. The USACE and the DOJ mailed out
      valuation letters and offers to sell to known defendants.

      On July 27, 2020, the United States mailed Balbina Prado an offer to sell notice packet.

      On August 4, 2020, the United States attempted to contact Balbina Prado, but was
      unsuccessful.

      On August 4, 2020, Balbina Prado contacted the United States and informed them she would
      be submitting an offer to sell notice packet soon.

      On August 6, 2020, the United States was contacted by Ana Prado, daughter of Balbina
      Prado, and indicated that her mother had questions concerning the offer to sell notice packet.

      On August 11, 2020, the United States contacted Balbina Prado to discover if the offer to
      sell packet had been mailed.

      On August 14, 2020, the United States was in receipt of an offer to sell packet from Balbina
      Prado for an amount of $1,963.00.

      Unfortunately, due to the number of unknown interested parties listed in this case, and the
      need to resolve title issues, condemnation was needed and sought in December 2020.

      On December 7, 2020, the United States attempted to contact Balbina Prado, but was
      unsuccessful.

      On December 11, 2020, the United States contacted Balbina Prado and she indicated that she
      has retained an attorney in the case, Mr. Victor Canales, and provided us with his contact
      information. She further clarified her contact information and family history as it relates to
      this property.

      On December 11, 2020, the United States attempted to contact Argus Resources, Inc and Mr.
      Victor Canales via phone calls but was unsuccessful.

      On December 11, 2020, the United States was contacted via email by Mr. Charles Grehn and
      Argus Resources, Inc., disclaiming their interests.

                                              Page 5 of 9
                                Joint Discovery/Case Management Plan
      Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 6 of 9




      On December 15, 2020, the United States contacted Mr. Victor Canales via phone calls and
      explained the status of the case to him and discussed the need of an affidavit of heirship and
      agreement for possession.

      On December 15, 2020, January 5, 2021, January 13, 2021, January 14, 2021, January 22,
      2021, January 26, 2021, February 2, 2021, February 9, 2021, February 17, 2021, February
      22, 2021, February 26, 2021, March 11, 2021, and March 15, 2021, the United States
      contacted Mr. Canales via email, updating him on President Biden’s recent Proclamation and
      its effect on this case. The United States also inquired about the status of the affidavit of
      heirship and agreement for possession.

      On January 8 and 19, 2021, the United States attempted to contact Mr. Victor Canales via
      phone calls but was unsuccessful.

      On January 20, 2021, President Biden issued an Executive Order pausing the Border Wall
      project for 60 days to assess funding sources and other issues. The United States continues
      to await guidance on whether it will be allowed to proceed with this case. In the interim,
      the United States will continue efforts to resolve title issues, serve named parties, and locate
      unknown parties. Should plans for use of the property continue as stated in Schedule B of
      the Declaration of Taking, the parties will resume settlement negotiations in detail. However,
      given there are title issues to be resolved and a party claiming sole ownership by way of an
      adverse possession claim, a title hearing will be necessary.

      On January 22, 2021, the United States contacted Mr. Canales via phone calls and discussed
      the affidavit of heirship and agreement for possession with him.

      On February 9, 2021, February 12, 2021, and March 12, 2021, the United States attempted
      to contact Mr. Canales via phone calls but was met with negative contact.

      On March 15, 2021, the United States contacted Mr. Canales via phone calls and discussed
      that an affidavit of heirship and agreement for possession would be completed and returned
      within a week. Mr. Canales indicated his clients were in favor of the agreement for
      possession and are cooperating as to the affidavit of heirship.

      From March 19, 2021 through April 23, 2021, the United States as attempted to call, text,
      and email Mr. Canales to jointly work on this case management plan. The United States
      also attempted to contact Mr. Canales about the completion of an affidavit of heirship and
      waiver of services for all parties. All attempts were unsuccessful.

16.   From the attorneys' discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable, and state when such a technique may be
      effectively used in this case.

      The United States is amenable to formal and informal dispute resolution alternatives.
      Formal dispute resolution would be effective at the end of the discovery period.

                                               Page 6 of 9
                                 Joint Discovery/Case Management Plan
      Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 7 of 9




17.     Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.

        The United States does not agree to a trial before a magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

        The United States makes no demand for a jury trial.


19.     Specify the number of hours it will take to present the evidence in this case.

        The United States anticipates that it will take no more than 48 hours to try this case.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

        None.

21.     List other motions pending.

        None.

22.     Indicate other matters peculiar to this case, including discovery that deserve special
        attention of the court at the conference.

        Subject property presents title issues that will need to be resolved prior to a hearing on just
        compensation.

        It is possible that rebuttal experts may be needed in this matter. The United States requests
        that the Court set a rebuttal expert deadline for forty-five (45) days after the date of the
        mutual expert report exchange.

        The United States notes that the uses of the property as stated in Schedule B may change
        depending on the awaited guidance from the Administration.

23.     Certify that all parties have filed Disclosure of Interested Parties as directed in the
        Order for Conference and Disclosure of Interested Parties, listing the date of filing
        for the original and any amendments.

        Plaintiff filed a Disclosure of Interested Parties with the Court on February 18, 2021.

  24.     List the names, bar numbers, addresses, and telephone numbers of all counsel.

        COUNSEL FOR PLAINTIFF:


                                                Page 7 of 9
                                  Joint Discovery/Case Management Plan
Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 8 of 9




ALEXANDER N. DERGARABEDIAN
Assistant United States Attorney
Southern District of Texas No. 3381593
1701 W. Bus. Hwy. 83, Suite 600
McAllen, TX 78501
Telephone: (956) 992-9380
Facsimile: (956) 618-8016
E-mail: alexander.dergarabedian@usdoj.gov
Attorney in Charge for Plaintiff

J. PARKER GOCHENOUR
Assistant United States Attorney
Southern District of Texas No. 3620167
Virginia Bar No. 90069
11204 McPherson Road, Suite 100A
Laredo, Texas 78045
Telephone: (956) 586-8758
Facsimile: (956) 618-8016
E-mail: James.Gochenour@usdoj.gov
Attorney for the United States of America



                                              Respectfully submitted,

                                              JENNIFER B. LOWERY
                                              Acting United States Attorney
                                              Southern District of Texas



                                      By:      s/ Alexander N. DerGarabedian________
                                               ALEXANDER N. DERGARABEDIAN
                                               Assistant United States Attorney
                                               Southern District of Texas No. 3381593
                                               New York Bar No. 5103577
                                               1701 W. Bus. Hwy. 83, Suite 600
                                               McAllen, TX 78501
                                               Telephone: (956) 992-9380
                                               Facsimile: (956) 618-8016
                                               Email: alexander.dergarabedian@usdoj.gov
                                               Attorney In Charge for the United States of
                                               America



                                       Page 8 of 9
                         Joint Discovery/Case Management Plan
      Case 7:20-cv-00403 Document 19 Filed on 04/22/21 in TXSD Page 9 of 9




                                                      s/ J. Parker Gochenour________________
                                                      J. PARKER GOCHENOUR
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3620167
                                                      Virginia Bar No. 90069
                                                      11204 McPherson Road, Suite 100A
                                                      Laredo, Texas 78045
                                                      Telephone: (956) 586-8758
                                                      Facsimile: (956) 618-8016
                                                      E-mail: James.Gochenour@usdoj.gov
                                                      Attorney for the United States of America




                                CERTIFICATE OF SERVICE

       I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District
of Texas, do hereby certify that on April 22, 2021, counsel has been served with a true and accurate
copy of the foregoing document via ECF.

                                              By:     s/ Alexander N. DerGarabedian__________
                                                      ALEXANDER N. DERGARABEDIAN
                                                      Assistant United States Attorney




                                              Page 9 of 9
                                Joint Discovery/Case Management Plan
